TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00056-CV


In re First United Methodist Church of Round Rock




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


M EM O R A N D U M   O P I N I O N


		After filing a petition for writ of mandamus and request for emergency stay, relator
First United Methodist Church of Round Rock has informed this Court that the underlying cause has
settled and the issues raised in the petition and emergency motion are now moot.  Accordingly,
we grant relator's motion and dismiss the petition for writ of mandamus and request for
emergency relief.


						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed on Relator's Motion
Filed:   February 18, 2011